Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT

This First Amendment to Term Loan Credit Agreement (as defined below) (this
“Amendment”) is dated as of August 4, 2020, by and among CORECIVIC, INC., a
Maryland corporation (the “Borrower”), certain subsidiaries of the Borrower
party hereto (the “Subsidiary Guarantors”), the Lenders party hereto pursuant to
an authorization in form and substance attached hereto as Exhibit A (each such
authorization, a “Lender Authorization and Consent”), and NOMURA CORPORATE
FUNDING AMERICAS, LLC, as administrative agent (the “Administrative Agent”) for
the Lenders party to the Credit Agreement (as defined below).

STATEMENT OF PURPOSE:

The Borrower, certain financial institutions (the “Lenders”) and the
Administrative Agent are parties to the Term Loan Credit Agreement dated as of
December 18, 2019 (as amended hereby and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

Subject to the terms and conditions set forth herein, Administrative Agent, the
Lenders party hereto and the Borrower each agree to amend the Credit Agreement
as more particularly set forth herein.

AGREEMENTS:

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Capitalized Terms. All capitalized undefined terms used in this Amendment
(including, without limitation, in the introductory paragraph and the statement
of purpose hereto) shall have the meanings assigned thereto in the Credit
Agreement.

2. Amendments to Credit Agreement. Subject to and in accordance with the terms
and conditions set forth herein, and effective on and after the Amendment
Effective Date, the Credit Agreement shall be and is hereby amended as follows:

(a) Amendment to Section 6.1(z) (REIT Status). Section 6.1(z) of the Credit
Agreement is hereby amended by replacing the reference therein to “The Borrower
qualifies as a REIT and is in compliance” with “At all times that the Borrower
is taxed as a REIT, the Borrower will comply”.

(b) Amendment to Section 8.18 (REIT Status). Section 8.18 of the Credit
Agreement is hereby amended by replacing the reference therein to “The Borrower
shall at all times” with “At all times that the Borrower is taxed as a REIT, the
Borrower shall”.

(c) Amendment to Section 10.5(E) (Restricted Payments). Section 10.5(E) of the
Credit Agreement is hereby amended by adding the following to the beginning of
such Section 10.5(E): “as long as the Borrower is taxed as a REIT,”.

(d) Amendment to Section 10.5(F) (Restricted Payments). Section 10.5(F) of the
Credit Agreement is hereby amended by adding the following to the beginning of
such Section 10.5(F): “as long as the Borrower is taxed as a REIT,”.

 



--------------------------------------------------------------------------------

(e) Addition of New Section 10.5(G) (Restricted Payments). (i) Section 10.5(F)
of the Credit Agreement is hereby amended by deleting “and” at the end of such
Section 10.5(F), (ii) Section 10.5(G) of the Credit Agreement is hereby
relettered as Section 10.5(H), and (iii) the following new Section 10.5(G) is
added to Section 10.5 immediately following Section 10.5(F):

(G) as long as the Borrower is not taxed as a REIT, during any time in which no
Event of Default exists, the Borrower may declare and make Restricted Payments
(excluding Restricted Payments otherwise permitted under this Section 10.5) in
an aggregate amount equal to the greater of (i) $50,000,000 during any period of
four consecutive fiscal quarters, and (ii) the greatest amount of Restricted
Payments that, after giving pro forma effect thereto, would not cause the
Consolidated Secured Leverage Ratio for the most recently ended period of four
(4) consecutive fiscal quarters for which financial statements have been
delivered pursuant to Section 7.1 to exceed 1.50 to 1.00 (it being understood
that this Section 10.5(G) is a limitation on Restricted Payments on a
prospective basis only and that no Default or Event of Default shall occur under
this Section 10.5(G) retroactively); and

(f) Amendment to Relettered Section 10.5(H) (Restricted Payments). Relettered
Section 10.5(H) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(H) (i) as long as the Borrower is taxed as a REIT, during any time after the
Obligations shall have been accelerated or after an Event of Default pursuant to
Section 11.1(a), (b), (i) or (j) has occurred and is continuing, the Borrower
shall not, nor shall it permit any of its Subsidiaries to, make any Restricted
Payments to any Person other than to the Borrower or any Subsidiary that is a
Credit Party and (ii) for the avoidance of doubt, as long as the Borrower is not
taxed as a REIT, during any time that an Event of Default exists, the Borrower
shall not, nor shall it permit any of its Subsidiaries to, declare or make any
Restricted Payment to any Person other than to the Borrower or any Subsidiary
that is a Credit Party.

3. Conditions to Effectiveness. This Amendment shall be deemed to be effective
as of the date hereof (the “Amendment Effective Date”) upon the satisfaction of
each of the following conditions:

(a) Executed Documents. The Administrative Agent shall have received
(i) counterparts of this Amendment executed by the Administrative Agent, the
Borrower and the Subsidiary Guarantors and (ii) Lender Authorization and
Consents executed by the Required Lenders.

(b) Second Amended and Restated Credit Agreement Amendment. Concurrently, or
substantially concurrently, an amendment to that certain Second Amended and
Restated Credit Agreement, dated as of April 17, 2018, by and among the
Borrower, Citizens Bank, N.A., as successor to Bank of America, N.A., as
administrative agent, and the lenders party thereto shall have become effective,
which amendment shall relate to such corresponding matters contemplated in this
Amendment.

(c) Board Approval of Borrower C Corporation Conversion. The Borrower’s Board of
Directors shall have approved the conversion of the Borrower from a REIT to a C
corporation.

(d) Fees and Expenses.

 

2



--------------------------------------------------------------------------------

(i) The Borrower shall have paid to the Administrative Agent, for itself and the
account of each Lender that consents to this Amendment on or prior to June 22,
2020, such fees owed to such Lenders as shall have been agreed to in writing
among the parties.

(ii) The Borrower shall have paid to Nomura Securities International, Inc., for
its account, such as fees as shall have been agreed to in writing among the
parties.

(iii) The Administrative Agent shall have been paid or reimbursed for all
reasonable out-of-pocket charges and other expenses incurred in connection with
this Amendment, including, without limitation, the reasonable fees and
disbursements of McGuireWoods LLP, counsel to the Administrative Agent, that
have been invoiced as of the Amendment Effective Date.

4. Effect of the Agreement. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. Except as expressly set forth herein, this Amendment shall not be
deemed (a) to be a waiver of, or consent to, a modification or amendment of, any
other term or condition of the Credit Agreement or any other Loan Document,
(b) to prejudice any other right or rights that the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Borrower or any other Person with respect to any other
waiver, amendment, modification or change to the Credit Agreement or the Loan
Documents or any rights or remedies arising in favor of the Lenders or the
Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among the
Borrower, on the one hand, and the Administrative Agent or any other Lender, on
the other hand. This Amendment is a Loan Document and references in the Credit
Agreement to “this Agreement” (and indirect references such as “hereunder”,
“hereby”, “herein”, and “hereof”) and in any Loan Document to the “Credit
Agreement” shall be deemed to be references to the Credit Agreement as modified
hereby.

5. Representations and Warranties. By their execution hereof, each of the
Borrower and each Subsidiary Guarantor hereby certifies, represents and warrants
to the Administrative Agent and the Lenders that as of the date hereof, after
giving effect to this Amendment:

(a) the representations and warranties of the Borrower and each other Credit
Party contained in Article VI of the Credit Agreement and the other Loan
Documents that are subject to materiality or Material Adverse Effect
qualifications are true and correct in all respects, and the representations and
warranties of the Borrower and each other Credit Party contained in Article VI
of the Credit Agreement and each other Loan Document that are not subject to
materiality or Material Adverse Effect qualifications are true and correct in
all material respects, in each case, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date;

(b) no Default or Event of Default has occurred or is continuing;

(c) it has the right, power and authority and has taken all necessary corporate,
limited liability company or other action to authorize the execution and
delivery of this Amendment and each of the other documents executed in
connection herewith to which it is a party and the performance of its
obligations thereunder in accordance with their respective terms, and to
authorize the transactions contemplated hereby; and

 

3



--------------------------------------------------------------------------------

(d) this Amendment and each other document executed in connection herewith have
been duly executed and delivered by duly authorized officers of the Borrower and
each of the Subsidiary Guarantors party thereto, and each such document
constitutes the legal, valid and binding obligation of the Borrower or such
Subsidiary Guarantor, as the case may be, enforceable in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar state or federal debtor relief laws from time to time in
effect that affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.

6. Reaffirmations. Taking into account the amendments of the Credit Agreement
effected by this Amendment, each Credit Party (a) agrees that the transactions
contemplated by this Amendment shall not limit or diminish the obligations of
such Person under, or release such Person from any obligations under, any of the
Loan Documents to which it is a party, (b) confirms and reaffirms its
obligations under each of the Loan Documents to which it is a party and
(c) agrees that each of the Loan Documents to which it is a party remain in full
force and effect and are hereby ratified and confirmed.

7. Governing Law. This Amendment and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Amendment and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the laws of the State of New York
without reference to the conflicts or choice of law principles thereof, other
than such principles that are stated in Section 5-1401 and 5-1402 of the General
Obligations Law of the State of New York.

8. Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment or any document or instrument delivered in connection herewith by
facsimile or in electronic (i.e. “pdf” or “tif”) form shall be effective as
delivery of a manually executed counterpart of this Amendment or such other
document or instrument, as applicable.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

BORROWER:

CORECIVIC, INC.

By:  

/s/ David M. Garfinkle

 

Name: David M. Garfinkle

 

Title: Executive Vice President and
Chief Financial Officer

First Amendment to Term Loan Credit Agreement

CoreCivic, Inc.

Signature Page



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS:

CORECIVIC, LLC

CORRECTIONAL MANAGEMENT, INC.

AVALON CORRECTIONAL SERVICES, INC.

ACS CORRECTIONS OF TEXAS, L.L.C.

AVALON CORPUS CHRISTI TRANSITIONAL CENTER, LLC

AVALON TULSA, L.L.C.

CARVER TRANSITIONAL CENTER, L.L.C.

EP HORIZON MANAGEMENT, LLC

FORT WORTH TRANSITIONAL CENTER, L.L.C.

SOUTHERN CORRECTIONS SYSTEMS OF WYOMING, L.L.C.

TURLEY RESIDENTIAL CENTER, L.L.C.

AVALON TRANSITIONAL CENTER DALLAS, LLC

CORECIVIC TRS, LLC

CCA SOUTH TEXAS, LLC

CCA HEALTH SERVICES, LLC

CCA INTERNATIONAL, LLC

CORRECTIONAL ALTERNATIVES, LLC

PRISON REALTY MANAGEMENT, LLC

TECHNICAL AND BUSINESS INSTITUTE OF AMERICA, LLC

TRANSCOR AMERICA, LLC

CORECIVIC OF TENNESSEE, LLC

CORECIVIC GOVERNMENT SOLUTIONS, LLC

CORECIVIC OF TALLAHASSEE, LLC

GREEN LEVEL REALTY LLC

NATIONAL OFFENDER MANAGEMENT SYSTEMS, LLC

ROCKY MOUNTAIN OFFENDER MANAGEMENT SYSTEMS, LLC

TIME TO CHANGE, INC.

ALEX CITY SSA, LLC

CAMPBELLSVILLE SSA, LLC

BG INS, LLC

BG SSA, LLC

 

By:  

/s/ David M. Garfinkle

  Name: David M. Garfinkle   Title: Executive Vice President and Chief Financial
Officer

 

RECOVERY MONITORING SOLUTIONS CORPORATION By:  

/s/ David M. Garfinkle

  Name: David M. Garfinkle   Title: Executive Vice President

First Amendment to Term Loan Credit Agreement

CoreCivic, Inc.

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: NOMURA CORPORATE FUNDING AMERICAS, LLC, as Administrative
Agent at the direction of each Lender pursuant to an applicable Lender
Authorization and Consent By:  

/s/ G. Andrew Keith

Name:   G. Andrew Keith Title:   Executive Director

First Amendment to Term Loan Credit Agreement

CoreCivic, Inc.

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

Form of Lender Authorization and Consent



--------------------------------------------------------------------------------

LENDER AUTHORIZATION AND CONSENT

CoreCivic, Inc.

First Amendment to Term Loan Credit Agreement

Nomura Corporate Funding Americas, LLC, as Agent

Worldwide Plaza

380 West 49th Street

New York, NY 10019-7316

Attention: Andrew Keith

 

  Re:

First Amendment (the “Amendment”) to the Term Loan Credit Agreement dated as of
December 18, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among
CoreCivic, Inc. (the “Borrower”), the Lenders party thereto and Nomura Corporate
Funding Americas, LLC, as administrative agent (the “Administrative Agent”).

This authorization acknowledges our receipt and review of the execution copy of
the Amendment in the form posted on the CoreCivic, Inc. SyndTrak workspace. By
executing this authorization, we hereby (a) approve the Amendment, (b) authorize
the Administrative Agent to execute and deliver the Amendment on our behalf
using this authorization, which authorization will be held in escrow until all
conditions precedent to the effectiveness of the Amendment are received pursuant
to Section 3 of the Amendment, which will be, in any case, no later than
September 15, 2020 and (c) acknowledge the Borrower will take actions in
reliance on this authorization having been provided, and that once provided,
this authorization may not be withdrawn. All capitalized undefined terms used in
this authorization shall have the meanings assigned thereto in the Credit
Agreement.

This authorization is binding upon the undersigned and its successors and
assigns (including participants). The undersigned will notify any prospective
successor or assignee of any of its rights or obligations under the Credit
Agreement (including any participant) of the foregoing.

 

 

[Insert name of applicable financial institution]

By:

 

                      

Name:

 

 

Title:  

 